Name: 96/612/EC: Council Decision of 14 October 1996 on the conclusion of the Protocol to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  international trade;  tariff policy
 Date Published: 1996-10-24

 24.10.1996 EN Official Journal of the European Communities L 271/38 COUNCIL DECISION of 14 October 1996 on the conclusion of the Protocol to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (96/612/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 99 and 113, in conjunction with the second sentence of Article 228 (2) and the first indent of Article 228 (3) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas it is necessary to approve the Protocol to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (3), HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement in the form of an Exchange of Letters between the European Economic Community and the Principality of Andorra consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union is hereby approved on behalf of the European Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Community, give the notification provided for in Article 5 of the Protocol (4). Done at Luxembourg, 14 October 1996. For the Council The President R. QUINN (1) OJ No C 88, 25. 3. 1996, p. 1. (2) Opinion delivered on 19 July 1996 (not yet published in the Official Journal). (3) OJ No L 374, 31. 12. 1990, p. 14. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.